Citation Nr: 1445981	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  06-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine, prior to March 23, 2009, and a rating in excess of 40 percent for the disability from March 23, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979, from August 1991 to November 1991, and from February 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2006, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issue on appeal was last before the Board in March 2014 when it was remanded for additional evidentiary development.  

The issues of entitlement to an increased rating for lumbosacral radiculopathy of both lower extremities and entitlement to service connection for hypertensive heart disease have been raised by the Veteran's representative in his August 2014 hearing presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

In July 2014, the Veteran submitted a response to a July 2014 supplemental statement of the case wherein he reported that he underwent a Magnetic Resonance Imaging (MRI) examination of his lumbar spine on July 11, 2014, in conjunction with a May 2014 VA examination.  He wrote that the examiner who conducted the May 2014 VA examination informed him that the results of the MRI would help the examiner better evaluate the Veteran's service connected back disability.  The Veteran wrote that the MRI documented straightening or what he terms "fixed" in the spine.  The Veteran argues that the report of the July 2014 MRI was not referenced in the most recent supplemental statement of the case and should be considered.  The Veteran also referenced the report of a November 2012 computed tomography (CT) examination of his spine as being new evidence.  He submitted the document in connection with his written argument.  He argues that the CT explains the pain he experiences in his buttocks and his underlying neurological problems.  The Veteran did not submit a waiver of his right to have this evidence considered by the AOJ.  

The Board's review of the record demonstrates that the AOJ did not consider the report of the July 2014 MRI examination or the report of the November 2012 CT examination when evaluating the Veteran's service connected back disability.  Therefore, the case must be remanded for the AOJ to consider this evidence.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:
 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
3.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



